Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryant Wade on 31 Jan 2021.
Claim 13 of the application has been amended as follows: 

Claim 13 (Cancelled). 

Allowable Subject Matter
Claims 1, 3-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the limitations of the independent claims. Additive manufacturing extrusion screws generally are not configured to rotate while the nozzle is closed, unless the screw is configured as a form of a flat screw. In each independent claim the Applicant is claiming that a degree of adjustment of the rotation of the screw under the second control (when the nozzle is stopped) is smaller than a degree of adjustment of the rotation of the screw 

Regarding independent claim 1, the prior art fails to teach the apparatus limitations of the independent claim including a controller configured to rotate a flat screw at a “present rotation speed” under a second control when the nozzle is blocked or stopped, and the degree of adjustment of rotation under the second control, when the nozzle is stopped, is smaller than the degree of adjustment of rotation under the first control when the nozzle is not stopped. 

Regarding claim 8, the available prior art fails to teach the apparatus limitations of the independent claim including a suction portion configured to suck the shaping material is coupled to the supply flow path between the valve portion and the nozzle and a control unit configured to adjust, under the first control, the rotation of the screw by controlling the drive unit without using the measured value which is measured during a period when the shaping material is sucked by the suction portion. 
Stubenruss teaches a suction portion (Fig. 11, 460) but only teaches the suction portion is used to prevent material from dripping out of the nozzle when the screw is not rotating ([0040]-[0041]). In other words, Stubenruss fails to teach use of the suction portion while the screw is rotating.

Regarding claim 12, the available prior art fails to teach the apparatus limitations of the independent claim including having high and low thresholds for when the nozzle is open and 
Cheng appears to only teach maintaining constant pressure while the nozzle is open and while the nozzle is closed.

Regarding claim 14, the available prior art fails to teach the apparatus limitations of the independent claim including a control unit configured to calculate a moving average of pressure values and adjust the rotation of the screw by controlling the drive unit according to the moving average value, and the number of samples of measured values used to calculate the moving average value under the second control is larger than the number of samples of measured values used to calculate the moving average value under the first control.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742